            IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


CASANDRA WILLIAMS-EVANS,                  *
                                          *


     Plaintiff,                           *
                                          *


            V.                            *               CV 118-148
                                          *


ADVANCE AUTO PARTS, INC.,                 *
                                          *


     Defendant.                           *




                                     ORDER



     Before      the   Court   are   the      Parties'    motions   for   summary-

judgment.     Pro se Plaintiff Casandra Williams-Evans moves for

summary   judgment     on    her   two   claims   under    the   Americans    with

Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seg.                  (Doc. 28).

Defendant Advance Auto Parts, Inc. moves for summary judgment on

both of Plaintiff's claims.          (Doc. 53.)     The Clerk has given each

party notice      of   the   opposing    summary judgment        motion and    the

summary judgment rules, of the right to file affidavits or other

materials in opposition, and the consequences of default.                    Thus,

the notice requirements of Griffith v. Wainwright, 772 F.2d 822,

825 (11th Cir. 1985) (per curiam), have been met.                   The Parties

have fully briefed the motions and submitted materials pursuant to

Federal Rule of Civil Procedure 56 and Local Rule 56.1, making the

motions ripe for decision.         For the following reasons. Plaintiff's

motion is denied, and Defendant's motion is granted.
                               I.    BACKGROUND


     Plaintiff was a part-time employee at Defendant's store on

Deans Bridge Road in Augusta, Georgia.          (See Pl.'s Dep., Doc. 53-

2, at 32-33.)      Plaintiff worked as a salesperson, with duties

including    stocking   shelves,     finding    products   for    customers,

installing   car   batteries   and    windshield    wipers,   cleaning    the

store, and ringing up customers.       (See id. at 46-53.)       These duties

required Plaintiff to be able to walk, stand, and lift objects

weighing up to fifty pounds.        (See id. at 61-62.)    Plaintiff's job

required her to be able        to   work assorted days, evenings,         and

weekends on an as needed basis.        (See Job Description, Doc. 53-3,

at 19-20.)     Failure to meet these attendance requirements can

result in termination under Defendant's attendance policy.               (See

Doc. 53-8, at 1-2.)

     On June 19, 2014, Plaintiff sustained a lower back injury

while lifting a car battery.        (See Pl.'s Dep., at 65.)       Plaintiff

was out of work from June 20 to July 9, 2014, but frequently missed

work upon her return due to back pain.            (See id. at 73-74; 105-

06; Emerson Decl., Doc. 54-10,          ^ 8.)      When at work, some of

Plaintiff's job duties were excused to help manage her pain.             (See

Pl.'s Dep., at 92.)     Defendant also provided seating for Plaintiff

while at work - either a folding chair or an office chair with a

cushion - although Plaintiff requested a stool with back support.

(See id. at 124-25; 160.)      At one point, Plaintiff was completely
absent for six of her scheduled shifts within a period of less

than two months.      (See Ex. to Pl.'s Dep., Doc. 53-5, at 22.)

Plaintiff was not disciplined for her frequent absences.             (See

Pl.'s Dep., at 77-78; 105-06.)         Although Plaintiff's scheduled

hours increased (by one hour), her actual time worked did not

because she frequently left early or arrived late.           (See Ex. to

PI.'s Dep., at 22.)

     Plaintiff has been unable to work for Defendant sirice November


3, 2014 until at least her deposition in June of 2019.        (See Pl.'s

Dep., at 155-56).     Defendant has not terminated Plaintiff even

though she has not worked since 2014, and Plaintiff remains on

workers' compensation leave.       (See id. at 157-59.)

     Plaintiff   applied   for    Social    Security   Disability   Income

("SSDI") in 2012.   Her SSDI application states, ''I know that I am

unable to work 40 hours a week," and "[n]ow able to work: No."

(SSDI R., Doc. 53-9, at 6.)      She also testified at her 2016 hearing

before an Administrative Law Judge that her disability began in

October of 2012.    (See id. at 14.)       Plaintiff was awarded SSDI in

2016, and the Administrative Law Judge presiding over her claim

ruled that Plaintiff had been disabled since October of 2012 and


unable to engage in any substantial gainful activity.         (See Pl.'s

Dep., at 165-66; 168-69; SSDI R. at 15.)

     Prior to initiating this lawsuit. Plaintiff filed a charge

with the Equal Employment Opportunity Commission ("EEOC").          (EEOC
Charge, Doc. 53-5, at 32.)         The charge asserted that Defendant

violated the ADA by discriminating against Plaintiff on the basis

of disability and through retaliation.        (See id.)     In particular,

the   charge   states,   "Following   my   injury   on   June   19,   2014   I

requested to use a stool as a reasonable accommodation to my

disability.    Larry Woods, Area Manager, said he would not provide

me with a stool.    My hours were increased following my injury and

accommodation requested."        The EEOC issued Plaintiff a right-to-

sue letter on August 24, 2018.        (Doc. 7, at 12.)



                         II.   JURISDICTION AND VENUE


      Because this case arises under the ADA, 42 U.S.C. § 12101 et

seq., this Court has subject matter jurisdiction pursuant to 28

U.S.C. § 1331.    Venue is proper pursuant to 28 U.S.C. § 1391(b)(2)

because the events giving rise to the claim took place in Augusta,

Georgia, which is within the Southern District of Georgia.




                     III. SUMMARY JUDGMENT STANDARD


      Summary judgment is appropriate only if "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."         Fed. R. Civ. P. 56(a).      Facts are

"material" if they could "affect the outcome of the suit under the

governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986), and a dispute is genuine "if the non[-]moving
party has produced evidence such that a reasonable factfinder could

return a verdict in its favor."       Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).           The Court

must view factual disputes in the light most favorable to the non-

moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986), and must "draw all justifiable inferences

in [the non-moving party's] favor."     United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)

(citation,   internal   quotation   marks,   and   internal   punctuation

omitted).    The Court should not weigh the evidence or determine

credibility.   Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court,

by reference to materials in the record, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).           Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.          Id. at 322-23.    When

the movant does not bear the burden of proof at trial, it may carry

the initial burden in one of two ways — by negating an essential

element of the non-movant's case or by showing that there is no

evidence to prove a fact necessary to the non-movant's case.          See

Clark V. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991)

(citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970); Celotex

Corp., 477 U.S. 317).   The movant cannot satisfy its initial burden
by merely declaring that the non-moving party cannot meet its

burden at trial.      Id. at 608.


     If — and only if — the movant carries its initial burden, the

non-movant must "demonstrate that there is indeed a material issue

of fact that precludes summary judgment."              Id.        When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial burden.       For example, if the movant presents evidence

affirmatively    negating    a     material   fact,   the   non-movant     "must

respond with evidence sufficient to withstand a directed verdict

motion   at   trial   on   the    material fact   sought     to    be   negated."

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that was "overlooked or ignored" by the movant

or "come forward with additional evidence sufficient to withstand


a directed verdict motion at trial based on the alleged evidentiary

deficiency."     Id. at 1116—17.        The non-movant cannot carry its

burden by relying on the pleadings or by repeating conclusory

allegations contained in the complaint.           See Morris v. Ross, 663

F.2d 1032, 1033—34 (11th Cir. 1981).           Rather, the non-movant must

respond with affidavits or as otherwise provided by Federal Rule

of Civil Procedure 56.           In reaching its conclusions herein, the
Court has evaluated the Parties' briefs, other submissions, and

the evidentiary record in this case.



                                IV.     DISCUSSION


       Plaintiff    asserts    two    counts   in   her    complaint;   one   for

discrimination on the basis of disability and one for retaliation,

both in violation of the ADA.


A. Discrimination Claims


       Plaintiff claims that Defendant discriminated against her in

violation of the ADA.         To establish a prima facie discrimination

case under the ADA, Plaintiff must show: "(1) [s]he is disabled;

(2)    [s]he   was a 'qualified individual' at the relevant time,

meaning [s]he could perform the essential functions of the job in

question with or without reasonable accommodations; and (3) [s]he

was discriminated against because of [her] disability."                 Lucas v.

W.W.    Grainger,   Inc.,     257    F.3d   1249,   1255   (11th   Cir.   2001).

Defendant makes four arguments for why Plaintiff cannot make out

a prima facie case for discrimination, but the Court need only

address one.


       Defendant argues that because of assertions made in her SSDI

proceeding and ultimate award of benefits. Plaintiff is estopped

from arguing that she is a "qualified individual" who could perform

the essential functions of her position.            See 42 U.S.C. § 12111(8)

(defining "qualified individual" and stating that an employer's
description of a job shall be considered evidence of the job's

essential functions).       This argument is based on a case from this

district:^ Adigun v. Express Scripts, Inc., No. 2;16-CV-39, 2017

WL 5618284, at *3 (S.D. Ga. Nov. 21, 2017) aff'd 742 F. App'x 474

(11th Cir. 2018).      In that case, the court found that Plaintiff

was estopped from arguing that she was able to work because of the

unexplained      inconsistency     of     that        argument       with     her

representations to the Social Security Administration.

      "[I]f an individual cannot perform the essential functions of

the job, even with a reasonable accommodation, then she is not

qualified [under the ADA]."        Adigun, 2017 WL 5618284, at *3.             A

plaintiff suing under the ADA must be able to adequately explain

why   her   claim     for   disability    before      the   Social     Security

Administration   is   consistent   with   her   ADA   claim   that   she    could


perform the essential functions of her job.                 See id. (citing

Siudock V. Volusia Cty. Sch. Bd., 568 F. App'x 659, 662-63 (11th

Cir. 2014)); see also Cleveland, 526 U.S. at 798.             This is because

the ADA only protects disabled individuals who are still able to

perform the essential functions of the job, albeit with reasonable

accommodation - "a plaintiff who is totally disabled and unable to




1 The United States Supreme Court also considered the issue in
Cleveland v. Policy Mgmt. Sys., 526 U.S. 795, 798 (1999), discussed
below.


                                     8
work at all is precluded from suing."          Slomcenscki v. Citibank

N.A., 432 F.3d 1271, 1280 (11th Cir. 2005).

     Here, Plaintiff's complaint asserts that she was able to

perform   the   essential   functions   of   her   job   with    or   without

accommodation.    (See Am. Compl., Doc. 7, at H 46.)             Plaintiff's

sworn SSDI application states that she had been unable to work,

was currently unable to work, and that her condition is expected

to last at least 12 months.      (See SSDI R. at 4-6.)          Thus, unless

Plaintiff can reconcile her two positions regarding her ability to

work, summary judgment is appropriate.        See Siudock, 568 F. App'x

at 662-63 (citing     Cleveland, 526 U.S. at 798 ("To survive a

defendant's motion for summary judgment, [plaintiff] must explain

why that SSDI contention is consistent with her ADA claim that she

could 'perform the essential functions' of her previous job, at

least with 'reasonable accommodation.'")).          "[T]hat explanation

must be sufficient to warrant a reasonable juror's concluding that,

assuming the truth of . . . the earlier statement, the plaintiff

could nonetheless 'perform the essential functions' of her job,

with or without 'reasonable accommodation.'"         Cleveland, 526 U.S.

at 807.


     Plaintiff responds by distinguishing between the definition

of disability in the ADA context and the SSDI context, noting that

an award of SSDI is not incompatible with a successful ADA claim.

There is a meaningful distinction between the two schemes - for
example, the ADA asks whether the plaintiff could complete the

essential     functions     of     a    particular       job      with       reasonable

acconmodation, while Social Security asks whether the claimant is

so severely disabled that she could not engage in any kind of work.

See id. at 803 ( [A] n ADA suit claiming that the plaintiff can

perform     her job   with reasonable         accommodation may well prove

consistent with an SSDI claim that the plaintiff could not perform

her own job (or other jobs) without it." (emphasis original)).

      The    Eleventh    Circuit       has    held   that      when      a   plaintiff

successfully maintains that she is unable to do her "past relevant

work" as of the date of termination, the plaintiff is estopped

from asserting that she was able to perform the essential functions

of   her job at the       time    of   termination.         See    Kurzweg      v.   SCP

Distribs., LLC, 424 F. App'x 840, 844 (11th Cir. 2011).                       Although

she points out the potential consistency of her SSDI and ADA

claims, Plaintiff       does not attempt to reconcile                 the two; her

discussion summarizes Cleveland, touching on examples of what a

plaintiff would have to show to explain away the contradiction.

Missing from Plaintiff's analysis is any application of the law to

her own facts.


      Although    the     Court    must       construe    Plaintiff's          filings

liberally,2 the facts in Plaintiff's SSDI record are not compatible




2 See Haines v. Kerner, 404 U.S. 519, 520 (1972).

                                         10
with her assertions in this case.               Like in Kurzweg, Plaintiff

stated in her SSDI application that she was unable to work long

before she even started working for Defendant.                (See SSDI R. at

8); see also Slomcenski, 432 F.3d at 1280 (noting that plaintiffs

in other cases who stated they were ''unable to work" in a SSDI

proceeding are foreclosed from qualified individual status).                   She

also testified at her SSDI hearing that she was unable to lift

more than about five or six pounds, and "must lie down about 30

minutes every hour."^        (SSDI R. at 14.)           These statements are

entirely inconsistent with Plaintiff's allegations that, even with

her requested accommodation of a stool with back support, she could

perform the essential functions of her job, such as installing car

batteries, cleaning the store, and manning the cash register, all

while "predominantly walking or standing."                (See Pl.'s Dep., at

53-54; 61-62.)     Plaintiff's failure to explain the inconsistency

between   her   current    claims    with   those   she    made    in   her   SSDI


proceeding   estop   her   from     asserting    that   she   is   a    qualified



3 Plaintiff also testified that


     she is able to stand about 20-25 minutes and sit about
     20-25 minutes before changing position and is able t[o]
     lift about 5-6 pounds. She is able to kneel and squat,
     but not able to crawl, and must lie down about 30 minutes
     every hour. She stated she must alternate sitting and
     standing and must use [the] restroom 1-2 times per hour.
     She testified she experiences problems with vertigo and
     has dizzy spells.

(SSDI R. at 14.)

                                      11
individual.         Therefore, she cannot make out a prima facie case of

discrimination under the ADA.                 This makes summary judgment on

Plaintiff's ADA discrimination claims appropriate.

B. Retaliation Claims


     Plaintiff also asserts retaliation claims stemming from her

request for an accommodation and filing of an EEOC charge.                          She

alleges that Defendant retaliated against her for those actions

by: "forcing her on workers['] compensation leave, continually

denying her request for a stool with back support as a reasonable

accommodation,         increased      [sic]     her    scheduled       work     hours,

threatening to terminate her, and overall creating a retaliatory

hostile work environment."            (Am. Compl. t 62.) Defendant contends

that Plaintiff failed to exhaust her administrative remedies as to


three    of    the    allegedly      retaliatory      actions,   and    regardless.

Plaintiff cannot make out a prima facie case for retaliation.

1. Exhaustion of Administrative Remedies


     "The starting point for determining the permissible scope of

a   judicial         complaint      is   the     administrative        charge       and

investigation."        Griffin v. Carlin, 755 F.2d 1516, 1522 (11th Cir.

1985).    "A plaintiff's judicial complaint is limited by the scope

of the EEOC investigation which can reasonably be expected to grow

out of the charge of discrimination."                  Mulhall v. Advance Sec.,

Inc., 19 F.3d 586,           590    n.8 (11th   Cir.    1994).     "[The      Eleventh

Circuit]      has    noted   that    judicial   claims    are    allowed      if   they


                                         12
amplify/ clarify/ or more clearly focus the allegations in the

EEOC complaint/ but has cautioned that allegations of new acts of

discrimination are inappropriate."                  Gregory v. Ga. Dep't. of Human

Res ♦ /    355 F.3d 1211, 1280 (11th Cir. 2004) (quotation omitted).

Additionally/           "the   scope    of    an   EEOC complaint should           not    be

strictly interpreted."            Id. (quoting Sanchez v. Standard Brands/

Inc. / 431 F.2d 455/ 465 (5th Cir. 1970)).                     Defendant argues that

Plaintiff's allegations of forced workers' compensation leave/

threats      of    termination/        and   hostile   work    environment all        fall

outside the scope of her EEOC charge.                         The proper inquiry is

whether Plaintiff's complaint was "like or related tO/ or grew out

of/ the allegations contained in her EEOC charge."                         Id.

          Defendant seeks to limit Plaintiff to only the instances of

retaliation in her EEOC charge/ which is not how courts interpret

these types of complaints.                    It is not immediately clear that

Plaintiff's allegations set out facts beyond                         the   scope    of an

investigation related to her EEOC charge.'^                   The charge states that

Plaintiff         was   retaliated      against     because    of    her    request      for

reasonable         accommodation        and    that    her    scheduled     hours     were


increased following the request.                   It would be expected that when

the EEOC investigates Plaintiff's charge of retaliation/ it would

examine how the retaliation manifested itself.                      That investigation



4 The substantive contents of the EEOC charge are given in the
Background section/ supra.

                                              13
may or may not reach all five of alleged incidences of retaliation.

The Court considers the merits of all of Plaintiff's retaliation


claims below and finds that they fail to make out a prima facie

case.    Therefore, the Court need not determine whether Plaintiff

exhausted her administrative remedies with respect to all five

retaliation events.


2. Prima Facie Case


       Defendant also argues that all of Plaintiff's retaliation

claims fail to make out a prima facie case.                   "To avoid summary

judgment      on   a   retaliation    claim,    a    plaintiff     must    show   (1)

statutorily protected expression; (2) a materially adverse action;

and (3) a causal link between the protected expression and the

adverse action.          Garrison v. City of Tallahassee, 664 F. App'x

823,    827   (11th    Cir.   2016)   (citing       Stewart   v.   Happy    Herman's

Cheshire Bridge, 117 F.3d 1278, 1287 (11th Cir. 1997)).                    Defendant

addresses each of the allegedly retaliatory actions with a focus

on the second element.


       First, Defendant argues that the               increase in Plaintiff's

scheduled hours was not a materially adverse action.                 An action is

"materially adverse" only if it "might dissuade a reasonable worker

from making or supporting a charge of discrimination."                     Garrison,




5 This is the same standard applied to Title VII cases. Stewart
V. Happy Herman's Cheshire Bridge, 117 F.3d 1278, 1287 (11th Cir.
1997).

                                        14
66f F. App'x at 827 {quoting Burlington N. & Santa Fe Ry. Co. v.

White,   548     U.S.   53,   68    (2006)).      The   test   for   adversity      is

objective; the Court may not consider a plaintiff's subjective

feelings.       See Doe v. Dekalb Cty. Sch. Dist., 145 F.3d 1441, 1448-

49 (11th Cir. 1998).          Although Plaintiff's scheduled hours were

increased, it is undisputed that they were only increased by one

hour,    from    twenty-five       to   twenty-six,     in   the   week    ending   on

September 6, 2014.       (See Ex. to Pl.'s Dep., Doc. 53-5 at 22; PI.'s

Dep., at 108-114.)        Additionally, Plaintiff's actual hours worked

did not increase at all.           No reasonable worker would be dissuaded

from making or supporting a charge of discrimination because of a

one hour increase in scheduled hours, especially if that worker

were permitted to work fewer hours than scheduled. That is exactly

what happened here. Accordingly, the alleged increase in scheduled

work hours is not materially adverse.

     Second, Defendant argues it never forced Plaintiff to take

workers'    compensation       leave.          Defendant     cites    to    multiple

instances in Plaintiff's deposition where she states that it was

her doctor who "took her out of                work" and that Defendant never

forced her to take leave.               (See Pl.'s Dep., at 147-48; 154-55;

160.)    Plaintiff responds that she was never explicitly asked, but

by not providing a stool with back support Defendant forced her to

take leave.       (See id. at 160-61.)          She also says that the doctor

who ordered her leave was not her private physician, but a workers'

                                          15
compensation doctor in     some   way related    to Defendant,   making

Defendant responsible for the doctor's actions.     Only a plaintiff's

employer can be liable under the ADA, and Plaintiff's Doctor is

not her employer.    See Garrison 664 F. App'x at 827 {''[t]he ADA .

. . prohibit[s] employers from retaliating against an employee .

. .         Pasqualetti v. Unified Gov't, No. 3:13-cv-13, 2015 WL

5722798, at *14 (M.D. Ga. Sept. 29, 2015); cf. Brown v. Milwaukee

Ed. of Sch. Dirs., 855 F.3d 818, 828 (7th Cir. 2017) (no ADA

liability    when   defendant   acted   on   restrictions   imposed   by

plaintiff's doctor); Cannon v. Levi Strauss & Co., 29 F. App'x

331, 336 (6th Cir. 2002) (no ADA liability when defendant "followed

the specific recommendations of [plaintiff's] treating physician,

the course the Supreme Court says is the correct one") (citing

Toyota Motor Mfg., Ky., Inc. v. Williams, 122 S. Ct. 681,691 (2002)

superseded by statute, ADA Amendment Act of 2008, Pub. L. No. 110-

325).   It is undisputed that Defendant never told Plaintiff to go

on leave.   Only her doctor said so.    Thus, Plaintiff did not suffer

a materially adverse action.

      Third, Defendant argues that Plaintiff's claim that she was

retaliated against because Defendant denied her request for a stool

is an improper attempt to "repackage" her failure-to-accommodate

discrimination claim.    See Pagonakis v. Express LLC, 315 F. App'x

425, 431 (3rd Cir. 2009) (a failure-to-accommodate theory "cannot

be characterized as a retaliation claim under the ADA.        The claim


                                   16
is a direct discrimination claim based on alleged failures to

fulfill the affirmative duties prescribed by the ADA.") (citing

U.S.    Airways,   Inc.    v.     Barnett,    535    U.S.    391/   396    (2002)

(interpreting the ADA'S discrimination provision, 42 U.S.C. §

12112(b)(5)(A), as including failures to accommodate)).               Plaintiff

does not address this argument at all and the Third Circuit's

reasoning in Pagonakis is convincing: the ADA considers a failure-

to-accommodate     claim     a    claim      for    discrimination     and     not

retaliation.       Thus,    Plaintiff's       failure-to-accommodate         claim

cannot support her claim of retaliation.

       Fourth, Defendant argues that a threat of termination is not

a materially adverse action.         '^The reprimand of an employee does

not constitute an adverse employment action                 when the employee

suffers no tangible harm as a result."                Summerlin v. M&H Valve

Co., 167 F. App'x 93, 97 (11th Cir. 2006) (citing Pennington v.

City   of   Huntsville,     261    F.3d   1262,     1267    (11th   Cir.   2001).

Likewise, a threat of termination that does not cause an objective

change in the plaintiff's employment is not an adverse action.

See Bozeman v. Per-Se Techs., Inc., 456 F. Supp. 2d 1282, 1360

(N.D. Ga. Oct. 16, 2006) (citing Van Der Meulen v. Brinker Int'l,

153 F. App'x 649, 655 (11th Cir. 2005)).             In this case. Defendant

advised Plaintiff that if she did not show up for her shifts she

would be terminated.       (Pl.'s Dep., at 107).       But Defendant neither

terminated Plaintiff nor disciplined her; that is. Plaintiff

                                       17
suffered no tangible harm.       (Pl.'s Dep., at 77-78; 105-106; 159).

Considered objectively, no reasonable employee could feel that an

inconsequential admonition was a materially adverse action.

       Fifth and finally. Defendant argues that Plaintiff was not

subjected to a retaliatorily hostile work environment.           Plaintiff

must show that the actions complained of ''were sufficiently severe

or pervasive to alter the terms and conditions of employment."

Gowski V. Peake, 682 F.3d 1299, 1312 (llth Cir. 2012).               In so

evaluating, the Court considers: (1) the frequency of the conduct;

(2) its severity; (3) whether the conduct is physically threatening

or humiliating, or a mere offensive utterance; and (4) whether the

conduct      unreasonably     interferes   with   the   employee's     job

performance.     See id.    Plaintiff stated that another employee told

her "watch out, you're going to get fired" after her injury.

(Pl.'s Dep., 176-77.) Otherwise, she was unaware of any derogatory

or offensive comments about people with disabilities.            (See id.)

Defendant shows through text messages that Plaintiff's managers

were supportive and kind to her.           (See generally Doc. 53-4.)

Regardless, "[d]iscrete acts cannot alone form the basis of a

hostile work environment claim[,] . . . [which] addresses acts

different in kind whose very nature involves repeated conduct,

such    as   discriminatory    intimidation,   ridicule,   and    insult."

Gowski, 682 F.3d at 1312-13 (emphasis in original) (quotation

omitted).     Although a series of separate acts can create a hostile

                                     18
work environment, the one instance Plaintiff noted was isolated,

and therefore, this allegation does not constitute a materially-

adverse action.


      In conclusion, Plaintiff is unable to show that she suffered

a   materially adverse   action   to support a prima facie      case   of

retaliation.     Defendant is therefore entitled to summary judgment

on Plaintiff's retaliation claim under the ADA.




                             V.    CONCLUSION


      Upon the foregoing, -Defendant's motion for summary judgment

(doc. 53) is GRANTED. Because granting Defendant's motion disposes

of all claims, Plaintiff's motion for summary judgment (doc. 28)

is DENIED.     The Clerk is DIRECTED to CLOSE this case, TERMINATE

all outstanding motions and deadlines, and ENTER JUDGMENT for

Defendant.


        ORDER ENTERED at Augusta, Georgia, this          day of January,

2020.




                                        ■j. ^ANDAI/HALL,/CHIEF JUDGE
                                        UNITBT5^TATES DISTRICT COURT
                                        .SOIIHiEjRN DISTRICT OF GEORGIA




                                   19
